Citation Nr: 1827420	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-28 302A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1973 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

The Veteran had a service connection claim for a "chronic backache" pending at the time of his death in August 2011.  In September 2011, the appellant, the Veteran's surviving spouse, timely submitted a request for substitution.  In October 2011, the agency of original jurisdiction established that the appellant was entitled to be substituted for the Veteran's claim.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

In March 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's low back disability did not manifest within one year of his separation from service and was not otherwise the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Although cognizant that the Appellant has cited specific disagreement with the findings of the most recent VA opinions, for the reasons discussed below, the Board finds that the October 2017 opinion is adequate upon which to adjudicate this appeal.  The Board finds no prejudicial error in the duty to assist.

II.  Service Connection

The Appellant seeks to continue the Veteran's claim of entitlement to service connection for a back disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a present disability during the Veteran's lifetime, private treatment records document that the Veteran was treated for ongoing low back pain and was diagnosed with possible degenerative disc disease, discogenic lower back pain, and mild degenerative joint disease.  Therefore, the first element of Shedden is met.

With regard to an in-service incurrence of disease or injury, the Veteran's service treatment records reveal in-service complaints of low back pain, beginning in August 1974.  At that time, the Veteran was diagnosed with mechanical low back pain and was later diagnosed with mild low back syndrome.  Therefore, the second element of Shedden is met.

In a December 2015 medical opinion, following a review of the Veteran's electronic claims folder, a VA examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, although the Veteran's service treatment records indicated chronic backache while on active duty, the in-service injury appeared to have resolved after service.  The examiner also noted that there was no past history of chronic or ongoing back pain and the Veteran denied joint pain in 2010 when seen at Family Care Southwest.  In the prior remand, the Board found this opinion inadequate based on it not fully considering lay statements and sought another opinion.

A second medical opinion was provided in October 2017.  The examiner indicated that he reviewed the Veteran's electronic claims folder and opined that it is less likely as not that the Veteran's lower back disability is proximately due to or caused by military service.  The Veteran was noted to have been treated for lower back pain and was conservatively treated with exercises.  The examiner noted a military reserve examination in 1986 wherein the Veteran claimed that the exercises solved his back problems.  Noting two motor vehicle accidents in 1998 and 2000 after which the Veteran developed chronic lower back pain, the examiner reasoned that the Veteran's later lower back issues were due to the motor vehicle accidents and not "the essentially resolved lower back issues while on active duty."  October 2017 medical opinion at 2.  

The Board has considered the other lay evidence offered by the Veteran and the Appellant to VA.  This includes statements made by the Veteran prior to his death and the testimony of the Appellant and her son C.C. at the March 2017 Board hearing asserting that the Veteran's back disability was related to his active duty service and statements addressing continuity of the Veteran's symptomatology.  As a lay person, the Veteran was competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence of record showing that the Veteran had the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of the Veteran's back disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, the Veteran was not competent to provide a medical conclusion as to whether the Veteran's back disability was due to his military service.

The Appellant, who is a licensed vocational nurse, provided a statement wherein she noted that exercises of the kind that the Veteran was treated with in-service only temporarily resolve back injuries but that such existing injuries hidden by physical fitness resurface with old age as muscles deteriorate.  As the Veteran's spouse, the Appellant was privy to the longstanding nature of the Veteran's observable symptoms and the Board finds her to be a competent and credible witness.  Moreover, as a licensed vocational nurse, she has the potential to offer medical evidence which the Board may consider and assign weight.  

Considering, however, the probative value of each opinion, the Board finds the October 2017 VA medical opinions to be the most probative evidence of record.  In part, the positive opinion by the Appellant does not take into full account the post-service back injuries.  The Board finds that October 2017 opinion to be of particular high probative value based on the facts used, evidence reviewed, and detailed rationale.  Further, the examiners found no evidence that the Veteran's in-service treatment for back pain resulted in ongoing symptoms.  As discussed, the etiology of the Veteran's back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Given that the most probative opinion is against a finding of a relationship between the Veteran's back disability and service, the Board finds that service connection is not warranted.

In sum, the weight of the evidence shows that the Veteran's back disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a back disability, that doctrine is not applicable.  38 U.S.C. § 5107(b).



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability, based upon substitution of the appellant as the claimant, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


